Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-13-00049-CR

                                          Anthony SHIELDS,
                                              Appellant

                                                 v.
                                            The STATE of
                                         The STATE of Texas,
                                               Appellee

                      From the County Court at Law No. 2, Bexar County, Texas
                                      Trial Court No. 980448
                               Honorable Jason Wolff, Judge Presiding

Opinion by:       Marialyn Barnard, Justice

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: October 2, 2013

MOTION TO WITHDRAW GRANTED; AFFIRMED

           A jury found appellant Anthony Shields guilty of driving while intoxicated. The trial court

placed Shields on probation for a period of one year. Shields appealed his conviction to this court,

and we affirmed the trial court’s judgment. See Shields v. State, No. 04-11-00397-CR, 2012 WL
219432, at *3 (Tex. App.—San Antonio Jan. 25, 2012, pet. ref’d) (mem. op., not designated for

publication).

           Ultimately, the State filed a motion to revoke Shields’s probation, alleging he had violated

two conditions of his probation: (1) failing to report to his probation officer, and (2) failing to
                                                                                      04-13-00049-CR


install an in-home Breathalyzer device within thirty days of being placed on probation. Thereafter,

the State filed an amended motion to revoke, adding that Shields failed to complete forty hours of

community service.

       At the revocation hearing, the State proceeded only on its claim that Shields failed to report

to his probation officer. Shields pled true to that allegation. The trial court found the State’s

allegation true and, in accordance with the plea agreement between the State and Shields, revoked

Shields’s probation and sentenced him to one hundred and seventeen (117) days in the county jail,

with credit for time served. The court also imposed a $2,000.00 fine. In accordance with the

agreement, the State dismissed another pending case against Shields. Shields perfected this appeal.

       Shields’s court-appointed appellate attorney filed a motion to withdraw and a brief in which

he raises no arguable points of error and concludes this appeal is without merit. The brief meets

the requirements of Anders v. California, 386 U.S. 738 (1967), High v. State, 573 S.W.2d 807

(Tex. Crim. App. 1978), and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). Counsel

provided proof Shields was given a copy of the brief and motion to withdraw and was informed of

his right to review the record and file his own brief. Shields filed a brief on his own behalf in

which he alleges his trial counsel was ineffective.

       When an Anders brief and a subsequent pro se brief are filed, we must review the entire

record and determine (1) the appeal is without merit and issue an opinion explaining there is no

reversible error, or (2) there are arguable grounds for appeal and issue an opinion remanding the

cause to the trial court for appointment of new appellate counsel. Garner v. State, 300 S.W.3d
763, 766 (Tex. Crim. App. 2009) (citing Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim.

App. 2005) (holding court of appeals may address merits of issues raised by pro se only after any

arguable grounds have been briefed by new appointed counsel)).



                                                -2-
                                                                                      04-13-00049-CR


       We have carefully reviewed the record, counsel’s brief, and Shields’s brief and find no

reversible error and agree with counsel the appeal is without merit. See id. We therefore grant the

motion to withdraw filed by Shields’s appointed counsel and affirm the trial court’s judgment. See

id.; Nichols v. State, 954 S.W.2d 83, 86 (Tex. App.—San Antonio 1997, no pet.); Bruns v. State,

924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.).

       No substitute counsel will be appointed. Should Shields wish to seek further review of this

case in the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for

discretionary review or file a pro se petition for discretionary review.          Any petition for

discretionary review must be filed within thirty days after either the day our judgment is rendered

or the day the last timely motion for rehearing or timely motion for en banc reconsideration is

overruled by this court. See TEX. R. APP. P. 68.2. Any petition for discretionary review must be

filed with the clerk of the Texas Court of Criminal Appeals. See id. R. 68.3. Any petition for

discretionary review must comply with the requirements of Rule 68.4 of the Texas Rules of

Appellate Procedure. See id. R. 68.4.


                                                  Marialyn Barnard, Justice

Do Not Publish




                                                -3-